Title: Board of Admiralty to John M. Nesbitt and John Nixon, 12 April 1780
From: Board of Admiralty
To: Nesbitt, John Maxwell,Nixon, John


April 12th 1780Gentlemen
Congress having impowered and directed this Board to call upon the Several Agents for A settlement of their respective Accounts relative to the Continental Prizes you are therefore requested to furnish the Board with an Account of the disposition of all such Prizes under your Agency.
I am Gentlemen Your Obedt Hble sert    By Order
John Brown Sec:
